Citation Nr: 1231041	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disability, to include asbestosis and chronic obstructive pulmonary disease (COPD), as related to asbestos exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Connie Brown


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  Thereafter, the Veteran's claims file was returned to his local RO in Montgomery, Alabama.

In June 2012, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The Board observes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where a Veteran that has sought service connection specifically for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Extending the Clemons logic to the instant case, as reflected on the title page of this decision, the Board has rephrased the issue to include service connection consideration for all of the Veteran's lung disabilities, however diagnosed.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  Additional, pertinent evidence was added to the Veteran's claims file after the February 2012 supplemental statement of the case and a waiver of his right to review of such evidence by the agency of original jurisdiction (AOJ) was submitted in June 2012.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's lung disability, to include asbestosis and COPD, did not have onset in service and was not caused or aggravated by the Veteran's active military service, including exposure to asbestos from January 1948 to January 1952.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability, to include asbestosis and COPD, as due to asbestos exposure in service, have not been met.  38 U.S.C.A. § 1110 , 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for a lung disability, to include asbestosis and COPD, which he believes is related to his exposure to asbestos during service.  He has specifically asserted that his time aboard the USS Hamner and USS Walton, while performing his duties as fireman apprentice and machinist mate, exposed him to asbestos.  Hearing transcript at 3.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to asbestos exposure, there is also no specific statute or regulation pertaining to the development of claims involving asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.29.  Also, an opinion by VA's Office of General Counsel has discussed the development of asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Service treatment reports are absent for any complaints of, or treatment for any respiratory condition.  Indeed, a separation report of physical examination from January 1952 indicated that the Veteran had a normal respiratory system and negative findings based on chest X-rays.

Additionally, the service treatment reports, as a whole, do not indicate any exposure to asbestos while in service or a lung condition in service, providing more limited evidence against this claim (which the Veteran would not dispute).

Regardless, the Veteran's service personnel records corroborate the Veteran's assertion that he was aboard the USS Hamner and USS Walton, including periods during his active service.  However, his personnel records do not include relevant information regarding the use of asbestos aboard the USS Hamner and USS Walton.  

During the hearing before the undersigned, the Veteran testified that he had significant exposure to asbestos during his service on both the USS Hamner and the USS Walton.  Specifically, the Veteran testified that he spent most of his time in the engine room of the USS Hamner where he fixed steam leaks and where there were large pads insulated with asbestos.  Hearing transcript at 5.  On the USS Walton, the Veteran testified that during an overhaul of the ship, his duties were mainly performed in the engine room where he tore down pumps and repacked valves, exposing him to more asbestos.  Id. at 10.

While the Veteran's personnel records reflect his military occupational specialty as a machinist as confirmed by his DD 214 of record and that he served aboard both the USS Hamner and the USS Walton, there is no way of determining to what extent the Veteran was exposed to asbestos during his service approximately six decades ago.  It is known that the general specifications for ships during this period required heated surfaces to be covered with an insulating material and it is highly probable that asbestos products were used to achieve this end.  Items that required insulation included piping, flanges, valves, fittings, machinery, boilers, evaporators, and heaters.  The Veteran has testified that he worked near insulation pads, pipes, and valves, which were believed to be covered in asbestos, and that he inhaled the asbestos dust.  Id.  Importantly, a positive statement that the Veteran was, or was not, exposed cannot be made, particularly in light of the fact that the Board is looking at events that occurred more than one-half-century ago.

Regardless, for the purposes of this decision, the Board assumes, without deciding, that the Veteran was exposed to some asbestos during service.

The first evidence of record of a lung disability diagnosis is in a private treatment report, dated May 1995, from Dr. "R.H."  At that time, based on lung films, the Veteran was diagnosed with asbestosis.  Specifically, Dr. R.H. opined that "[o]n the basis of these records, and my reading of the chest x-ray, I can make the diagnosis of asbestosis, within a reasonable degree of medical certainty."  

Here, the record also contains articles regarding Dr. R.H.  Upon further research, federal caselaw reflects that Dr. R.H. has worked exclusively for plaintiffs' lawyers, reading X-rays and diagnosing asbestosis and silicosis for use in litigation since 1995.  In re Silica Products Liability Litigation, 398 F.Supp.2d 563, 604 (S.D.Tex.,2005).  During the litigation in In Re Silica it was discovered that, when it came to isolating the doctors who diagnosed the plaintiffs with silicosis, of the 8000 doctors listed, the 9000 plaintiffs were diagnosed with silicosis by only 12 doctors, one of whom was Dr. R.H.  It was noted that in virtually every case, these doctors were not the plaintiffs' treating physicians, did not work in the same city or even state as the plaintiffs, and did not otherwise have any obvious connection to the plaintiffs.  Rather, these doctors instead were affiliated with a handful of law firms and mobile X-ray screening companies.  Id. at 580.  It was further noted that "in every one of the approximately 6,350 reports purportedly issued by Dr. [R.H.], Dr. [R.H.] failed to write, read, or personally sign the actual report."  Id. at 605.  It was further noted that, despite the asbestosis and silicosis having very different radiographic findings, Dr. R.H. diagnosed plaintiffs with asbestosis for one litigation, then, later, diagnosed the same people based on those same X-rays as having silicosis for a different litigation.  Id. at 608.  

Of further note, in Harron v. Daines, 2010 WL 2303200 (N.Y.A.D. 3 Dept.,2010) it was revealed that the Bureau of Professional Medical Conduct initiated a referral proceeding against Dr. R.H. based upon disciplinary action for making misrepresentations in diagnostic reports produced for plaintiffs in connection with his work as a medical expert in silica/silicosis tort litigation.  The above cases raise a serious question as to the credibility of the May 1995 findings.  As such, Dr. R.H.'s findings and opinions are afforded little probative weight.

Even assuming, arguendo, that the Veteran was first validly diagnosed with asbestosis in 1995, this diagnosis comes over four decades after separation from active service.  

Also of significance, Dr. R.H. indicated the Veteran's exposure to asbestos during his post-service employment at B.F. Goodrich from 1952 to 1986.  He makes no mention of any asbestos exposure during active service from 1948 to 1952, providing more evidence against this claim.

Regardless, in January 2009, the Veteran submitted a letter from his treating physician, Dr. "L.P."  In his letter, Dr. L.P. indicated that the Veteran had a history of smoking but quit 50 years ago.  In relevant part, Dr. L.P. stated:

[The Veteran] has a strong history of asbestos exposure and that he served on the U.S. Navy's Destroyer during World War II and he worked at B.F. Goodrich as a pipe fitter for a number of years.

The type of respiratory illness that he has is obstructive on pulmonary function studies.  His x-ray is consistent though with asbestos exposure and that he has the pathognomonic findings of asbestos exposure with diaphragmatic calcification.  He has minimal increasing interstitial disease and minimal plaque disease.

[The Veteran] has had asbestos exposure, both in his x-ray and his history.

This opinion appears to be marginally favorable to the Veteran's claim as his treating physician attributed his current respiratory disability to his asbestos exposure.  Importantly, however, Dr. L.P. does not indicate whether the current lung disability was caused by his asbestos exposure in service or post-service.  Indeed, he fails to distinguish the Veteran's asbestos exposure during each period and it is at least unclear whether the Veteran's in-service asbestos exposure caused or aggravated his current lung disability based on Dr. L.P.'s opinion.

In September 2009, the Veteran was afforded a VA respiratory examination.  The VA examiner noted the Veteran's exposure to asbestos both in-service and for 34 years post-service as an employee of B.F. Goodrich.  At that time, the VA examiner diagnosed the Veteran with asbestosis with an etiology of asbestos exposure.  However, the examiner ultimately opined that the "etiology of [the Veteran's] asbestosis is less likely as not (less than 50/50 probability) caused by or a result of active duty service as a machinist helper.  The etiology of the [Veteran's] asbestosis is more likely than not (greater than 50/50 probability) caused by or a result of post service [exposure] at BF Goodrich with 10 years as a pipe fitter.  The VA examiner provided a detailed rationale as follows:

Asbestosis is a diffuse interstitial fibrosing disease of the lung that is directly related to the intensity and duration of exposure.  Usually, moderate to severe exposure has taken place for at least 10 years before the disease becomes manifest and may occur following exposure to any of the asbestiform fiber types (ref: Harrison's Principles of Internal Medicine - 17th Ed. 2008)

Delay from exposure to detection (typically becomes clinically apparent 10-15 years after exposure) (ref: 5 - Minute Clinical Consult, The 2008 - 16th Ed.)

Asbestosis is a nodular interstitial fibrosis occurring in workers exposed to asbestos fibers (shipyard and construction workers, pipe fitters, insulators) over many years (typically 10-20 years).  Patients with asbestosis usually seek medical attention at least 15 years after exposure with the symptoms and signs, progressive dyspnea, inspiratory crackles, and in some cases, clubbing and cyanosis (ref: Current Medical Diagnosis & Treatment - 48th Ed. 2009)

[Veteran] states that exposure to asbestos occurred during military service [from] 1948 [to] 1952; literature does not support such an extended period of time (approx. 55 years) between exposure and the onset of disease, therefore it is less likely that [the Veteran's] exposure and resulting asbestosis is due to military service but more likely related to employment.

This medical opinion weighs heavily against the Veteran's claim as it not only fails to establish a relationship between the Veteran's lung disability and in-service asbestos exposure, it contradicts that nexus, providing highly probative evidence against this claim, beyond the other facts cited above.

The record contains two medical opinions (one marginally favorable and one unfavorable to the Veteran's claims), which address whether the Veteran's current lung disability is related to his service, including asbestos exposure.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken the medical opinions, both favorable and unfavorable to the Veteran's claims, into consideration and finds that the opinion provided by the September 2009 VA examiner is more probative than that provided by Dr. L.P.

As discussed above, Dr. L.P.'s opinion does not address the Veteran's asbestos exposure during each period (during and post-service) and his opinion is not clear as to whether the Veteran's in-service asbestos exposure, alone, caused or aggravated his current lung disability.

In contrast, the VA examiner is clearly aware of the Veteran's medical history, to include his in-service exposure to asbestos, post-service asbestos exposure, and the duration of each exposure.  While he noted that the Veteran may have been exposed to asbestos in-service, he ultimately attributed the Veteran's lung disability to his 34 year post-service employment at B.F. Goodrich with 10 years as a pipe fitter.  Citing to medical references and the Veteran's entire history of asbestos exposure, the VA examiner's opinion, co-signed by a VA physician, was accompanied by a detailed rationale.

In this regard, it also is important to note that the Veteran was a long-time smoker, as chronicled in his medical records.  Although private treatment reports indicated that the Veteran quit smoking in 1954, it was also clearly indicated that he smoked two packs per day for six years.

These post-service treatment reports, including the Veteran's indicated history of long-term tobacco use, and the September 2009 VA examiner's unfavorable medical opinion regarding the etiology of the Veteran's lung disability, are highly probative evidence against the Veteran's claim for service connection for a lung disability, to include asbestosis and COPD, as due to asbestos exposure.

The only other evidence supportive of the Veteran's claim consists of the statements of the Veteran himself.  The record also contains statements from the Veteran's former supervisor at B.F. Goodrich, "T.T.," who indicated that the Veteran was not exposed to asbestos during his post-service employment and that "asbestos was seldom used in construction insulation."  However, T.T. further stated that the Veteran was "involved in training apprentice pipe fitters, which would have consisted of minimal, if any, exposure to asbestos," contradicting his earlier statement that the Veteran was not exposed to asbestos during his post-service employment at B.F. Goodrich.

As mentioned above, the Board acknowledges that the Federal Circuit has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the Court categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").

However, the Court has also held that a layperson, such as the appellant and T.T., are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Taking the above holdings together, the Board concludes that the matter of whether a lung disability is related to service over six decades ago, specifically to exposure to asbestos in service, and the amount of asbestos exposure the Veteran experienced during service and post-service, are clearly matters that are far removed from the realm of lay expertise.  The Veteran and T.T. have not demonstrated or contended that they have medical expertise and they are not competent to offer an opinion concerning medical etiology in this case or the extent of asbestos exposure.

In any event, the Veteran's and T.T.'s lay allegations are outweighed by the medical opinion of the VA examiner discussed above, as well as the facts cited above.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a lung disability, to include asbestosis and COPD, as related to asbestos exposure, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds VA has satisfied a duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment and personnel records, as well as post-service treatment records.  Indeed, during the June 2012 hearing, the undersigned ensured that there were no outstanding treatment reports, either under VA or private possession, relevant to the Veteran's claim.  Hearing transcript at 18.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

In September 2009, the Veteran was afforded a VA respiratory examination.  The VA examiner obtained a complete history of the Veteran's lung disability, to include his history of in-service and post-service asbestos exposure, which laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the September 2009 VA examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Significantly, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


